              Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 1 of 11



                             UNITED STATES DISTRICT COURT
                           FOR THE WESTERN DISTRICT OF TEXAS
                                MIDLAND-ODESSA DIVISION


 KIMBERLEY A. WHITE,
                                                             CIVIL COMPLAINT
              Plaintiff,

 v.                                                       CASE NO. 7:19-cv-00025

 UNITED COLLECTION BUREAU, INC.,
                                                        DEMAND FOR JURY TRIAL
              Defendant.


                                           COMPLAINT

         NOW comes KIMBERLEY A. WHITE (“Plaintiff”), by and through her attorneys,

Sulaiman Law Group, Ltd. (“Sulaiman”), complaining as to the conduct of UNITED

COLLECTION BUREAU, INC., (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., the Telephone Consumer Protection Act (“TCPA”)

under 47 U.S.C. §227 et seq., and the Texas Debt Collection Act (“TDCA”) under Tex. Fin. Code

Ann. § 392 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA and TCPA. Subject matter

jurisdiction is conferred upon this Court by 15 U.S.C §1692, 47 U.S.C §227, 28 U.S.C. §§1331

and 1337, as the action arises under the laws of the United States. Supplemental jurisdiction exists

for the state law claim pursuant to 28 U.S.C. §1367 because it arises out of the same common

nucleus of operative fact as Plaintiff’s federal question claims.



                                                  1
             Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 2 of 11



   3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Western District of Texas and a substantial portion the events or omissions giving rise to the

claims occurred within the Western District of Texas.

                                             PARTIES

   4. Plaintiff is a consumer over-the-age of 18 residing in Ector County, Texas, which is located

within the Western District of Texas.

   5. Plaintiff is a “person,” as defined by 47 U.S.C. §153(39).

   6. Defendant is a collection agency that specializes in collecting debts from a variety of

industries. Defendant is a corporation organized under the laws of the state of Ohio with its

principal place of business located at 5620 Southwyck Boulevard, Toledo, Ohio.

   7. Defendant is a “person” as defined by 47 U.S.C. §153(39).

   8. Defendant acted through its agents, employees, officers, members, directors, heirs,

successors, assigns, principals, trustees, sureties, subrogees, representatives and insurers at all

times relevant to the instant action.

                             FACTS SUPPORTING CAUSES OF ACTION

   9.   Around September of 2018, Plaintiff received medical services from Odessa Physicians

Associates, PLLC (“OPA”).

   10. Due to financial hardship, Plaintiff fell behind on her scheduled payments to OPA, thus

incurring debt (“subject debt”).

   11. Around January of 2019, Plaintiff began receiving calls to her cellular phone, (432) XXX-

9376, from Defendant.




                                                 2
             Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 3 of 11



   12. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

operator of the cellular phone ending in -9376. Plaintiff is and always has been financially

responsible for the cellular phone and its services.

   13. Defendant has used several numbers to place collection calls to Plaintiff’s cellular phone,

including but not limited to: (877) 662-5128, and (888) 219-4196.

   14. Upon information and belief, the above referenced phone numbers are regularly utilized

by Defendant during its debt collection activity.

   15. Upon answering phone calls from Defendant, Plaintiff has experienced a significant

pause, lasting several seconds in length, before being connected with a live representative.

   16. Moreover, Defendant has utilized prerecorded messages when contacting Plaintiff.

   17. Plaintiff, through her contacts with Defendant, was informed that Defendant was acting

as a debt collector attempting to collect upon the subject debt.

   18. Plaintiff explained her financial inability to address the subject debt during one of her

conversations with Defendant.

   19. In response, Defendant exerted undue pressure on Plaintiff by attempting to influence

Plaintiff to utilize the financial assets of a family member to make a payment towards the subject

debt.

   20. Defendant insisted that Plaintiff needed to pay the subject debt in full, despite the fact that

Plaintiff explained her financial inability to comply with Defendant’s unreasonable demands.

   21. Due to Defendant’s aggressive collection tactics, Plaintiff demanded that Defendant cease

contacting her.

   22. Despite Plaintiff’s demands, Defendant has continued to place phone calls to Plaintiff’s

cellular phone seeking collection of the subject debt.



                                                    3
                Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 4 of 11



      23. Plaintiff has received approximately 10 phone calls from Defendant, even after Plaintiff

demanded that Defendant stop contacting her.

      24. Frustrated over Defendant’s conduct, Plaintiff spoke with Sulaiman regarding her rights,

    resulting in expenses.

      25. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

      26. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

    limited to, invasion of privacy, aggravation that accompanies collection telephone calls,

    emotional distress, increased risk of personal injury resulting from the distraction caused by the

    never-ending calls, increased usage of her telephone services, loss of cellular phone capacity,

    diminished cellular phone functionality, decreased battery life on her cellular phone, and

    diminished space for data storage on her cellular phone.


              COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

      27. Plaintiff repeats and realleges paragraphs 1 through 26 as though full set forth herein.

      28. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

      29. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

      30. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others. Defendant identifies itself as a debt collector and has been a member of the

Association of Credit and Collection Professionals (“ACA”) since 1961.1

      31. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.


1
    http://www.acainternational.org/search#memberdirectory

                                                        4
             Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 5 of 11



         a. Violations of FDCPA §1692c(a)(1) and §1692d

   32. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to ring

or engaging any person in telephone conversation repeatedly or continuously with intent to annoy,

abuse, or harass any person at the called number.”

   33. Defendant violated §1692c(a)(1), d, and d(5) when it persistently called Plaintiff after

being notified to stop. Defendant called Plaintiff at least 10 times even after she demanded that it

stop calling. This repeated behavior of systematically calling Plaintiff’s phone in spite of her

demands was harassing and abusive. The frequency and nature of calls shows that Defendant

willfully ignored Plaintiff’s pleas with the goal of annoying and harassing her.

   34. Defendant was notified by Plaintiff that its calls were not welcomed. As such, Defendant

knew that its conduct was inconvenient and harassing to her.

   35. Defendant further violated 15 U.S.C. §1692d when it obstinately insisted that Plaintiff

needed to make a payment after Plaintiff had explained that she lacked the means to address the

subject debt. Moreover, Defendant harassed Plaintiff by attempting to convince Plaintiff to

illegally use a family member’s funds to make a payment to Defendant.

         b. Violations of FDCPA § 1692e

   36. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

   37. In addition, this section enumerates specific violations, such as:

            “The use of any false representation or deceptive means to collect or attempt to
            collect any debt or to obtain information concerning a consumer.” 15 U.S.C.
            §1692e(10).

                                                   5
             Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 6 of 11




    38. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the subject debt. In spite of the fact that Plaintiff demanded that it stop contacting

her, Defendant continued to contact her via automated calls. Instead of putting an end to this

harassing behavior, Defendant systematically placed calls to Plaintiff’s cellular phone in a

deceptive attempt to force her to answer its calls and ultimately make a payment. Through its

conduct, Defendant misleadingly represented to Plaintiff that it had the legal ability to contact her

via an automated system when it no longer had consent to do so.

         c. Violations of FDCPA § 1692f

    39. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

    40. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff after being notified to stop. Attempting to coerce Plaintiff

into payment by placing phone calls without her permission is unfair and unconscionable behavior.

These means employed by Defendant only served to worry and confuse Plaintiff.

    41. Moreover, Defendant violated §1692f by unfairly and unconscionably attempting to induce

Plaintiff to use the funds from a family member to make a payment to Defendant. Defendant

attempted to use outward pressure in order to coerce Plaintiff into making a payment. Any

reasonable fact finder will conclude that Defendant unfairly and unconscionably encouraged

Plaintiff to utilize someone else’s financial information to make a payment to Defendant.

Consequently, Defendant’s methods only served to confuse and worry Plaintiff.

    42. As pled in paragraphs 24 through 26, Plaintiff has been harmed and suffered damages as a

result of Defendant’s illegal actions.




                                                   6
             Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 7 of 11



   WHEREFORE, Plaintiff, KIMBERLEY A. WHITE, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3); and

   e. Awarding any other relief as this Honorable Court deems just and appropriate.


          COUNT II – VIOLATIONS OF THE TELEPHONE CONSUMER PROTECTION ACT

   43. Plaintiff repeats and realleges paragraphs 1 through 42 as though fully set forth herein.

   44. The TCPA, pursuant to 47 U.S.C. § 227(b)(1)(iii), prohibits calling persons on their

cellular phone using an automatic telephone dialing system (“ATDS”) or prerecorded messages

without their consent. The TCPA, under 47 U.S.C. § 227(a)(1), defines an ATDS as “equipment

which has the capacity...to store or produce telephone numbers to be called, using a random or

sequential number generator; and to dial such numbers.”

   45. Defendant placed numerous calls to Plaintiff’s cellular phone and left prerecorded

messages without Plaintiff’s consent.

   46. Defendant also used an ATDS in connection with its communications directed towards

Plaintiff’s cellular phone. The significant pause, lasting several seconds in length, which Plaintiff

has experienced during answered calls is instructive that an ATDS was being utilized to generate

the phone calls. Additionally, Defendant continuing to contact Plaintiff after she demanded that




                                                 7
             Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 8 of 11



the phone calls stop further demonstrates Defendant’s use of an ATDS. Moreover, the nature and

frequency of Defendant’s contacts points to the involvement of an ATDS.

   47. Defendant violated the TCPA by placing at least 10 phone calls to Plaintiff’s cellular

phone using pre-recorded messages and an ATDS without her consent. Plaintiff does not have a

relationship with Defendant, and never provided Defendant with consent to call her cellular phone

using an ATDS or prerecorded messages. Any consent that Plaintiff may have given to the

originator of the subject debt, which Defendant will likely assert transferred down, was specifically

revoked by Plaintiff’s demands that it cease contacting her.

   48. The calls placed by Defendant to Plaintiff were regarding collection activity and not for

emergency purposes as defined by the TCPA under 47 U.S.C. §227(b)(1)(A)(i).

   49. Under the TCPA, pursuant to 47 U.S.C. § 227(b)(3)(B), Defendant is liable to Plaintiff

for at least $500.00 per call. Moreover, Defendant’s willful and knowing violations of the TCPA

should trigger this Honorable Court’s ability to triple the damages to which Plaintiff is otherwise

entitled to under 47 U.S.C. § 227(b)(3)(C).

   WHEREFORE, Plaintiff, KIMBERLEY A. WHITE, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Awarding Plaintiff damages of at least $500.00 per phone call and treble damages
      pursuant to 47 U.S.C. §§ 227(b)(3)(B)&(C);

   c. Awarding Plaintiff costs and reasonable attorney fees; and

   d. Awarding any other relief as this Honorable Court deems just and appropriate.


               COUNT III – VIOLATIONS OF THE TEXAS DEBT COLLECTION ACT

   50. Plaintiff restates and realleges paragraphs 1 through 49 as though fully set forth herein.

                                                 8
            Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 9 of 11



   51. Plaintiff is a “consumer” as defined by Tex. Fin. Code Ann. § 392.001(1).

   52. Defendant is a “third party debt collector” as defined by Tex. Fin. Code Ann. § 392.001(7).

   53. The subject debt is a “consumer debt” as defined by Tex. Fin. Code Ann. § 392.001(2) as

it is an obligation, or alleged obligation, arising from a transaction for personal, family, or

household purposes.

           a. Violations of TDCA § 392.302

   54. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.302(4), states that “a debt collector may

not oppress, harass, or abuse a person by causing a telephone to ring repeatedly or continuously,

or making repeated or continuous telephone calls, with the intent to harass a person at the called

number.”

   55. Defendant violated the TDCA when it continued to call Plaintiff’s cellular phone at least

10 times after she notified it to stop calling. The repeated contacts were made with the hope that

Plaintiff would succumb to the harassing behavior and ultimately submit a payment. Rather than

understanding Plaintiff’s situation and abiding by her wishes, Defendant continued in its harassing

campaign of phone calls in hopes of extracting payment.

   56. Upon being told to stop calling, Defendant had ample reason to be aware that it should not

continue its harassing calling campaign. Yet, Defendant consciously chose to continue placing

systematic calls to Plaintiff’s cellular phone knowing that its conduct was unwelcome.

           b. Violations of TDCA § 392.304

   57. The TDCA, pursuant to Tex. Fin. Code Ann. § 392.304(19) prohibits a debt collector from

“using any . . . false representation or deceptive means to collect a debt or obtain information

concerning a consumer.”




                                                9
            Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 10 of 11



   58. Defendant violated the TDCA through the implicit misrepresentations made on phone calls

placed to Plaintiff’s cellular phone. Through its conduct, Defendant misleadingly represented to

Plaintiff that it had the lawful ability to continue contacting her cellular phone using an automated

system absent her consent. Such lawful ability was revoked upon Plaintiff demanding that

Defendant stop calling her cellular phone, illustrating the deceptive nature of Defendant’s conduct.

   WHEREFORE, Plaintiff, KIMBERLEY A. WHITE, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned statutes and regulations;

   b. Entitling Plaintiff to injunctive relief pursuant to Tex. Fin. Code Ann. § 392.403(a)(1).

   c. Awarding Plaintiff actual damages, pursuant to Tex. Fin. Code Ann. § 392.403(a)(2).

   d. Awarding Plaintiff punitive damages, in an amount to be determined at trial, for the
      underlying violations;

   e. Awarding Plaintiff costs and reasonable attorney fees, pursuant to Tex. Fin. Code Ann. §
      392.403(b);

   f. Awarding any other relief as this Honorable Court deems just and appropriate.

Dated: January 30, 2019                                Respectfully submitted,

s/ Nathan C. Volheim (Lead Attorney)                   s/Taxiarchis Hatzidimitriadis
Nathan C. Volheim, Esq. #6302103                       Taxiarchis Hatzidimitriadis, Esq. #6319225
Counsel for Plaintiff                                  Counsel for Plaintiff
Admitted in the Western District of Texas              Admitted in the Western District of Texas
Sulaiman Law Group, Ltd.                               Sulaiman Law Group, Ltd.
2500 South Highland Ave., Suite 200                    2500 South Highland Ave., Suite 200
Lombard, Illinois 60148                                Lombard, Illinois 60148
(630) 568-3056 (phone)                                 (630) 581-5858 (phone)
(630) 575-8188 (fax)                                   (630) 575-8188 (fax)
nvolheim@sulaimanlaw.com                               thatz@sulaimanlaw.com




                                                 10
Case 7:19-cv-00025 Document 1 Filed 01/30/19 Page 11 of 11




                            11
